Citation Nr: 1702446	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  09-49 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial, compensable rating for bilateral hearing loss.

2.  Entitlement to an effective date earlier than June 11, 2008, for the award of service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active military service from November 1969 to August 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2009 rating decision in which the RO, among other things, granted service connection for bilateral hearing loss, and assigned a noncompensable rating (zero percent), effective June 11, 2008.  In August 2009, the Veteran filed a notice of disagreement (NOD) with the assigned effective date and with the initially assigned noncompensable rating.  A statement of the case (SOC) was then issued in October 2009 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2009.  A supplemental SOC (SSOC) was issued in July 2008 and these claims were thereafter certified for appeal to the Board.

In November 2016, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge, held at the Boston RO (Travel Board hearing); a transcript of that hearing is of record.  

As regards representation, the Board notes that the claims file includes an April 2008 power of attorney (POA) in favor of the Massachusetts Department of Veteran Services and an April 2011 POA in favor of the Disabled American Veterans.  Then, in November 2016, a POA was filed  in favor of Veterans of Foreign Wars (VFW) of the United States; that organization represented him during his November 2016 hearing.  Accordingly, the Board recognizes VFW as the Veteran's current representative in connection with these claims. 

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  There are additional documents stored electronically in Virtual VA.  All such records have been reviewed.


FINDINGS OF FACT

1.  During his November 2016 hearing, the Veteran expressed his desire to withdraw from appeal  the issue of entitlement to an initial, compensable rating for bilateral hearing loss; the Veteran's desire to withdraw his appeal as to that claim is recorded in the hearing transcript.

2.  All notification and development actions needed to fairly adjudicate the effective date issue herein decided have been accomplished.

3.  In June 11, 2008, the RO received the Veteran's initial application for VA disability compensation, which included his claim for service connection for hearing loss.  

4.  In a January 2009 decision, the RO granted service connection and assignable a noncompensable rating for bilateral hearing loss, effective June 11, 2008 (the date VA received the Veteran's claim for service connection).

5.  The claims file includes no statement or communication from the Veteran, or other document, received by VA prior to June 11, 2008, that constitutes a claim for service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of the appeal as to the issue of entitlement to an initial compensable rating for bilateral hearing loss are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for an effective date earlier than June 11, 2008, for the award of service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

During a pre-briefing conference held prior to the November 2016 hearing, the Veteran expressed his desire to withdraw his appeal as to the issue of entitlement to an initial, compensable evaluation for hearing loss.  The Veteran's desire to withdraw his appeal as to this claim is recorded in the hearing transcript.  As the Veteran has expressed his desire to withdraw his appeal before the Board, there is effectively no longer any remaining allegation of error of fact or law concerning the issue of entitlement to an initial, compensable rating for hearing loss.  Accordingly, the Board does not have jurisdiction to review this claim, and it must be dismissed.

II.  Claim Decided

A. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b)). 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  See Pelegrini, 18 Vet. App. at 112  . See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339   (Fed. Cir. 2003).   However, the VCAA's notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

A June 2008 pre-adjudication letter provided pertinent notice to the Veteran in connection with what was then a claim for service connection for, among other things, bilateral hearing loss.  That letter indicated what information and evidence was needed to substantiate the claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  It also informed the Veteran how VA determines the assignment of disability ratings and effective dates.

After the January 2009 award of service connection for hearing loss and receipt  Veteran's disagreement with the effective date assigned, no additional notice for the downstream, effective date issue was required under 38 U.S.C.A. § 5103A.  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)).  Nonetheless, the June 2008 notice letter provided the Veteran with notice of how VA determines the assignment of effective dates (the timing and form of which complies with Dingess/Hartman).  Notably, the Veteran has not alleged or demonstrated any prejudice with regard to the content or timing of any notice provided.  See Shinseki v. Sanders, 556 U.S. 396, 409-10 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Regarding the duty to assist, the Board finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the effective date matter herein decided has been obtained.  The evidence includes the Veteran's service records, VA examination reports, VA treatment records, private treatment records, applications for VA disability benefits, the transcript of the Veteran's hearing, and written lay statements in support of his claim.  Although, during the hearing, the undersigned did not suggest the submission of any specific, additional evidence to support the claim (see Bryant v. Shinseki, 23 Vet. App. 488 (2010) and 38 C.F.R. § 3.103(c)(2) (2016)), and no additional development subsequent to the hearing has been ordered, nothing has given rise to the possibility that additional evidence relevant to the matter being decided herein exists and can be procured.  There is also no indication that any additional action is needed to comply with the duty to assist in connection with the effective date issue.  The outcome of this appeal turns on an application of the law to the evidence of record and a determination as to the date that a claim of service connection was filed based on information and evidence that has already been associated with the claims file.  There is no need for a medical examination and/or opinion.  

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

B.  Earlier Effective Date

By a January 2009 rating decision, the Veteran was awarded service connection for bilateral hearing loss.  An effective date of June 11, 2008, was assigned for the award of service connection and a noncompensable disability rating.  The Veteran contends that the service connection award should have an earlier effective date.  Specifically, he contends that the effective date for his award of service connection should be in April 2008, as that is when he signed his application for VA disability compensation.

In support of his claim, the Veteran submitted a letter dated on November 18, 2008, from the Director of the Office of Veterans' Services in Gloucester, Massachusetts, which stated that the Veteran had worked with that office to submit his claim for VA disability compensation.  It was stated that the Veteran had signed his benefits application on April 8, 2008, and that his application and supporting documents were subsequently mailed from that office.  The Veteran argues that the latest his application should have been date stamped by the Massachusetts Veterans Services Office was April 14, 2009, and alleges that the RO did not timely date stamp the receipt of his application.

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).  The effective date of an original award of direct service connection is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, it is the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).

Prior to March 24, 2015, a claim could be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2014).  But see 38 C.F.R. § 3.1(p) (2016) (now providing that a "claim" must be submitted on an application form prescribed by the Secretary); 79 Fed. Reg. 57,696 (Sept. 25, 2014) (eliminating informal claims by requiring that, effective March 24, 2015, claims be filed on standard forms).  It has been held that 

an intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing. . . . It follows logically that where there can be found no intent to apply for VA benefits, a claim for entitlement to such benefits has not been reasonably raised.

Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006); see MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations require a claimant to have intent to file a claim for VA benefits).  Thus, a claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  Moreover, the United States Court of Appeals for Veterans Claim (Court) has explicitly stated that the "mere presence" of a diagnosis of a specific disorder in a VA medical report "does not establish an intent on the part of the veteran" to seek service connection for that disorder.  Brannon v. West, 12 Vet. App. 32, 35 (1998); see MacPhee, 459 F.3d at 1326-27 (VA medical examination reports standing alone can constitute informal claim only with regard to claims that previously have been granted service connection).  Accordingly, the mere existence of medical records in a case cannot be construed as an informal claim.  Id.; see also Ellington v. Nicholson, 22 Vet. App. 141, 145-46 (2007), aff'd 541 F.3d 1364 (Fed.Cir.2008).  

A review of the claims file reveals that the Veteran did not file an application for VA compensation and benefits specifically for a hearing loss disability at any time prior to discharge from active military service, or within one year of his August 1971 separation from service, and the Veteran does not contend otherwise. Consequently, the effective date for the award of service connection for bilateral hearing loss shall be the date of receipt of the claim or the date entitlement arose, whichever is later.

Essentially, the outcome of this case turns on when VA received the Veteran's initial application for VA disability compensation.  The application itself has a date stamp of June 11, 2008.  The Veteran, however, alleges that it should have been received by VA prior to that time, as he signed the application and submitted it to the Massachusetts Veterans Services Office to be mailed to VA in April 2008.  In this regard, the Board notes that the record contains a memo purportedly dated in October 2013 indicating that the issue appears to be with when the service organization mailed the letter.  The memo states that the receipt of the Veteran's claim by VA appears to be date stamped correctly.

Here, although the Veteran alleges that VA did not timely date stamp the receipt of his claim, he has provided no proof to substantiate that VA, in fact, received his claim prior to June 11, 2008.  While the Board does not doubt that the Veteran's application was submitted to the Massachusetts Veterans Services Office for mailing in April 2008, it simply cannot be concluded, based on the evidence of record, that VA improperly handled the Veteran's application when received, such as by not date stamping the receipt of the application in a timely fashion.  The Court has held that "there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties." Ashley v. Derwinski, 2 Vet. App. 307, 308 -09 (1992) (quoting United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15   (1926)).  The presumption of regularity attaches to "all manner of VA processes and procedures."  See Woods v. Gober, 14 Vet. App. 214, 220 (2000).  Unless rebutted by clear evidence to the contrary, VA is entitled to the benefit of this presumption.

While it is entirely  possible that VA receipt of the Veteran's application was delayed due to some issue with the U.S. Postal Service, even if established, such would not change the date of VA's receipt of the Veteran's application for benefits .  The effective date rules are clear that it is the date of VA receipt of a claim and not the date of attempted mailing that determines the effective date for any award stemming from an original claim for service connection. 

In consideration of the above, the Board finds no basis upon which to assign an effective date earlier than June 11, 2008, for the award of service connection for bilateral hearing loss.  This is so because there is no document of record that was received by the RO earlier than June 11, 2008, wherein the Veteran specifically requested service connection for bilateral hearing loss.  Consequently, the Board finds that the assignment of an effective date earlier than June 11, 2008, for the award of service connection for bilateral hearing loss is not warranted.  See 38 C.F.R. § 3.400.  On the matter of the date of VA's receipt of the Veteran's initial application for benefits-the question on which this case turns-there is no reasonable doubt to be resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990)..

ORDER

The appeal as to the issue of entitlement to an initial compensable rating for bilateral hearing loss is dismissed.

An effective date earlier than June 11, 2008, for the award of service connection for bilateral hearing loss, is denied.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


